Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Gurr on 8/24/22.
The application has been amended as follows: 
A. 	claim1 is amended to read as follow:
“ A tongue maneuvering apparatus comprising: a body for receiving and controlling movement of a patient’s tongue, the body comprising: a bulb, a tongue receiving portion, a tongue aperture, wherein the tongue receiving portion starts wide at the tongue aperture and narrows as it proceeds to the bulb.”
B.	claim 15 is amended to read as follow:
“A tongue maneuvering apparatus comprising: a body for receiving and controlling movement of a patient’s tongue, the body comprising: a bulb, a tongue aperture, a tongue receiving portion configured to receive the patient’s tongue, a slot configured to receive the frenulum of the patient; a first attachment site comprising a first protrusion with a first aperture; a second attachment site comprising a second protrusion and a second aperture, wherein the second attachment site provides a location for a healthcare provider to grasp the tongue maneuvering apparatus, wherein the tongue receiving portion starts wide at the tongue aperture and narrows as it proceeds to the bulb.”
C.	the withdrawn claim 20 is cancelled.
The following is an examiner’s statement of reasons for allowance: examiner found that the invention of the tongue maneuvering apparatus comprising: a bulb, a tongue receiving portion, a tongue aperture, wherein the tongue receiving portion starts wide at the tongue aperture and narrows as it proceeds to the bulb, is novel and unique.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775